Case 2:19-cv-00494-AB-JEM Document 52 Filed 05/27/20 Page 1 of 1 Page ID #:553



   1
   2
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
       WASHOUTPAN.COM, LLC, a                      ) CASE NO. 2:19-cv-00494-AB-JEM
  11   California limited liability company,       )
                                                   ) ORDER GRANTING STIPULATED
  12                            Plaintiff,         ) PROTECTIVE ORDER
                                                   )
  13         vs.                                   )
  14   HD SUPPLY CONSTRUCTION                      )
       SUPPLY , LTD., a Florida limited            )
  15   partnership; and DOES 1 through 10,         )
       inclusive                                   )
  16                                               )
                                Defendant.         )
  17
  18
  19
             Before the Court is the Parties’ Stipulated Protective Order. Having
  20
       considered the Stipulation, and for good cause appearing therefore, the Court
  21
       hereby approves the Parties’ Stipulation.
  22
       IT IS ORDERED
  23
       Dated: May 27, 2020
  24                                           HON. JOHN E. McDERMOTT
  25                                           UNITED STATES MAGISTRATE JUDGE
  26
  27
  28
                                                -1-
                                                                                    ORDER
                                                            Case No.: 2:19-cv-00494-AB-JEM
